           Case 2:15-cv-00619-MCE-CKD Document 88 Filed 08/21/20 Page 1 of 2


 1   Stephen R. Jaffe SBN 48539
     THE JAFFE LAW FIRM
 2
     1 Sansome Street, Suite 3500
 3   San Francisco, CA 94104
     stephen.r.jaffe@jaffetriallaw.com
 4   415.618.0100
 5
     Attorneys for Relator TAMARA EVANS
 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                       SACRAMENTO DIVISION
10

11
     UNITED STATES OF AMERICA ex rel.                 Case No.: 2:15-cv-00619-MCE
12
     TAMARA EVANS,
13
                      Relator,                        ADMINISTRAIVE MOTION FOR
14                                                    ORDER RESETTING FILING
     vs.                                              SCHEDULE FOR OPPOSITION
15                                                    MEMORANDA AND REPLAY
     SOUTHERN CALIFORNIA                              MEMORANDA TO CROSS MOTIONS
16                                                    FOR SUMMARY JUDGMENT [DOCKET
     INTERGOVERNMENTAL TRAINING
     AND DEVELOPMENT CENTER, doing                    NOS. 81 AND 85]; ORDER THEREON
17
     business as SAN DIEGO REGIONAL
18   TRAINING CENTER,
19                    Defendant.
20          The relator, Tamara Evans, makes this administrative motion for an Order resetting
21   filing deadline dates pertaining to the parties’ pending cross-motions for summary judgment
22
     (Docket Nos. 81 and 85). The parties have met, conferred and agreed that the following filing
23
     deadlines be set by this Court:
24
            Last day to file memoranda in opposition                   October 8, 2020
25
            Last day to file reply memoranda to oppositions            October 28, 2020
26
            This motion is made on the grounds that (1) there are numerous and complex factual and
27
     legal issues within the pending motions for summary judgment and (2) the impact of the
28
            Case 2:15-cv-00619-MCE-CKD Document 88 Filed 08/21/20 Page 2 of 2


 1
     COVID-19 medical emergency has impacted the ability of counsel for both parties to file the
 2
     memoranda in question within the time deadlines provided for under the the FRCP and rules of
 3
     this court.
 4
     Dated: August 17, 2020                      THE JAFFE LAW FIRM
 5

 6                                               By:____/s/ Stephen R. Jaffe_______________
                                                    Stephen R. Jaffe (CA SBN 49539)
 7                                                  Attorney for Relator, TAMARA EVANS
 8

 9                                               ORDER
10

11           The foregoing unopposed Administrative Motion having been presented to the Court and

12   good cause appearing, said Motion (ECF No. 87) is GRANTED. Accordingly, the Court orders

13   as follows:

14
             The parties’ memoranda in opposition to the pending cross-motions for summary
     judgment (Docket Nos. 81 and 85) shall be filed on or before October 8, 2020; and
15

16
             The parties’ memoranda in reply to the oppositions to the pending cross-motions for
     summary judgment (Docket Nos. 81 and 85) shall be filed on or before October 28, 2020.
17
             IT IS SO ORDERED.
18

19   Dated: August 20, 2020
20

21

22

23

24

25

26

27

28
